Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The applicant’s arguments regarding the 103 rejection have been considered and are moot because they do not apply to the new references used in the office action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, 11-16, 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Decusatis (WO 2014140952, cited in IDS) in view of Hussain (US20180013511) further in view of Wu (US 20180159785).
Regarding claim 1, Decusatis discloses a communication method, comprising: 
obtaining, by a first device, a protocol type supported by a second port of a second device (figs 5, 7, [0026][0028][0032-33], block 706, periodically sends link initialization frame (including protocol type (or protocol id) supported by the second device) from the server to the switch), wherein the protocol type supported by the second port of the second device comprises at least one of a flexible Ethernet protocol or a standard Ethernet protocol ([0002][0010][0026][0032], supported protocols include Ethernet (or standard Ethernet), or FCoE, RoCE), and wherein a first port of the first device supports the flexible Ethernet protocol and the standard Ethernet protocol ([0002][0010][0026][0032], supported protocols include, not limited to, Ethernet (or standard Ethernet), or FCoE, RoCE. Here, a flexible Ethernet protocol can replace the FCoE); 
obtaining, by the first device by using a physical coding sublayer (PCS) code block, a protocol type currently used by the second port to send information, wherein indication information indicating the protocol type currently used by the second port to send information is carried in the PCS code block, ([0026][0033], the link initialization frame may be sent at the physical layer (layer-one or PCS code block) using link 505, here, when the server is initialized, link 505 uses a default mode of operation with a corresponding protocol (e.g., Ethernet); that is, protocol identifier indicates the protocol typed currently used by the server port. All packets including indication information are carried by the PHY layer, especially carried by the PCS layer which consists of PCS code block);
wherein a protocol type currently used by the first port to receive information is different from the protocol type currently used by the second port to send information (fig. 7,  [0026], this is a repeated process, step 718, select another protocol identifier supported by the at least port and send to the switch again at step 704. Since there are a number of protocols supported by the server and switch, and there is a protocol-port assignment; one of the protocols supported at a first port must be different from the protocol currently used at one of the port);
determining, by the first device, a target protocol type based on the protocol type supported by the second port and a protocol type supported by the first port, wherein the target protocol type comprises the flexible Ethernet protocol or the standard Ethernet protocol ([0034-35], blocks 708, 710, determine whether the protocol identifier maps to a mode of operation of the switch or the protocol supported by the switch, if yes, the protocol can be the target protocol with maximum data rate); and 
communicating, by the first device, with the second device based on the target protocol type through the first port and the second port ([0037-38], sends handshake response to ack the receiving of the protocol identifier. The mode of operation established a highest data rate).
Decusatis does not explicitly disclose a first port of the first device supports the flexible Ethernet protocol and the standard Ethernet protocol.
Hussain discloses a first port of the first device supports the flexible Ethernet protocol and the standard Ethernet protocol (Hussain, [0010-11][0068], the generalized label allows different Ethernet PHY, such as 400G (flexible Ethernet) or 1 to n 100GBASE (standard Ethernet)). 
Hussain additionally discloses obtaining, by the first device by using a physical coding sublayer (PCS) code block, a protocol type currently used by the second port to send information, wherein indication information indicating the protocol type currently used by the second port to send information is carried in the PCS code block (Hussain, [0027], a physical layer includes a PCS sublayer. Note, the industry standard of the PHY layer defines the PCS, PMA and PMD sublayers in sequential, information is obtained using all the sublayers including the PCS sublayer. All packets including indication information are carried by the PHY layer, especially carried by the PCS layer which consists of PCS code block).
It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings of the communication method as given by Decusatis with the teachings of flexible Ethernet given by Hussain. The motivation for doing so would have been to automate the set up of one or more label switched paths of various bandwidths within a FlexE Network (Hussain, [0014][0047]). It is noted that the applicant uses selective language in this claim and the examiner is only showing one of the claimed options.
It is well known that the PHY layer defines the PCS, PMA and PMD sublayers, information is carried in all the sublayers including the PCS code block. To support this note, Wu teaches the PHY layer defines the PCS, PMA and PMD sublayers, information is carried in all the sublayers including the PCS code block (Wu, [0085][0168], the receiver may recover a sorting sequence of each PHY, obtain, from the corresponding timeslots of the FlexE by means of parsing, the PCS bitstream including the rate adaptation code block).
	It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings of the communication method as given by Decusatis with the teachings of standard implementation given by Wu. The motivation for doing so would have been to be computable with the IEEE PHY standards.
Claims 9 and 15 are rejected same as claim 1 noting that Decusatis and Hussain disclose a processor and a transceiver (Hussain, [0012]).

Regarding claim 2, Decusatis, Hussain and Wu disclose the method according to claim 1, wherein the communicating, by the first device, with the second device based on the target protocol type through the first port and the second port comprises at least one of: 
sending, by the first device, information to the second port of the second device based on the target protocol type through the first port (Decusatis, [0037], sends a handshake response to ack the receiving of the protocol identifier, Hussain, fig. 6) or
 receiving, by the first device based on the target protocol type through the first port, information sent from the second port of the second device.
It is noted that the applicant uses selective language in this claim and the examiner is only showing one of the claimed options. The motivation of the combination is same as in claim 1.
Claim 16 is rejected same as claim 2.

Regarding claim 4, Decusatis, Hussain and Wu disclose the method according to claim 1, wherein the obtaining, by the first device using a PCS code block, a protocol type currently used by the second port to send information comprises: 
when a first preset PCS code block is received, determining, by the first device, that the protocol type currently used by the second port to send information is the flexible Ethernet protocol (Hussain, [0027], claim 1, the signal comprising a Flexible Ethernet Group Number identifying a FlexE Group to be configured); or 
when a first preset PCS code block is not received, determining, by the first device, that the protocol type currently used by the second port to send information is the standard Ethernet protocol (Decusatis, [0032], the default mode of operation can be read from the protocol and mode of operation configuration prior to transmitting the link initialization frame. That is, in case no preset code block regarding the mode of operation is received, the default mode of operation (e.g., Ethernet) can be used); Hussain, [0027], a physical layer includes a PCS sublayer). The motivation of the combination is same as in claim 1.
It is noted that the applicant uses selective language in this claim and the examiner is only showing one of the claimed options.
Claims 11, 14 and 18 are rejected same as claim 4.

Regarding claim 5, Decusatis, Hussain and Wu disclose the method according to claim 1, wherein the obtaining, by a first device, a protocol type supported by a second port of a second device comprises:
 receiving, by the first device through the first port based on the obtained protocol type currently used by the second port to send information, indication information indicating the protocol type supported by the second port (Decusatis, [0032], a protocol identifier to send as protocol identifier 522 can be set based on the default mode of operation (e.g., Ethernet) prior to transmitting the link initialization frame).
Claim 19 is rejected same as claim 5. 

Regarding claim 6, Decusatis, Hussain and Wu disclose the method according to claim 5, wherein: 
the indication information indicating the protocol type supported by the second port is carried in a control packet at a medium access control (MAC) layer (Decusatis, [0030-33], the link initialization frame nay be sent at link layer (layer-two or MAC)); or 
the indication information indicating the protocol type supported by the second port is carried in a control packet at another layer higher than a MAC layer (Hussain, [0006], RSVP signaling protocol (a higher layer protocol) may be used to configure the connections).
It is noted that the applicant uses selective language in this claim and the examiner is only showing one of the claimed options. The motivation of the combination is same as in claim 1.
Claims 13 and 20 are rejected same as claim 6.

Regarding claim 7, Decusatis, Hussain and Wu disclose the method according to claim 1, wherein the obtaining, by a first device, a protocol type supported by a second port of a second device comprises: 
when determining that the obtained protocol type currently used by the second port to send information is a non-preset protocol type, determining, by the first device, that the protocol type supported by the second port of the second device is the non-preset protocol type (Hussain, [0071-72], PHY number field is used to identify a particular Ethernet PHY. Currently the standards have defined the Ethernet PHY rate to be 100 Gb/s which are default or preset protocol. However, the Rate field 124 field may be used to indicate other PHY rates (e.g., 400 Gb/s, 1 Tb/s, etc.) or flexible Ethernet, which is the non-preset protocol), wherein: 
a preset protocol type comprises the flexible Ethernet protocol, and the non-preset protocol type comprises the standard Ethernet protocol; or 
a preset protocol type comprises the standard Ethernet protocol, and the non-preset protocol type comprises the flexible Ethernet protocol (Decusatis, [0026], a default mode of operation or preset protocol type;  Hussain, [0027][0071-72], PHY number field is used to identify a particular Ethernet PHY. Currently the standards have defined the Ethernet PHY rate to be 100 Gb/s which are default or preset protocol. However, the Rate field 124 field may be used to indicate other PHY rates (e.g., 400 Gb/s, 1 Tb/s, etc.) or flexible Ethernet, which is the non-preset protocol). 
It is noted that the applicant uses selective language in this claim and the examiner is only showing one of the claimed options. The motivation of the combination is same as in claim 1.
Claim 12 is rejected same as claim 7.

Regarding claim 8, Decusatis, Hussain and Wu disclose the method according to claim 1, wherein the obtaining, by a first device, a protocol type supported by a second port of a second device comprises: 
obtaining, by the first device using the PCS code block, the protocol type supported by the second port (Decusatis, [0033], the link initialization frame nay be sent at the physical layer (layer-one or physical coding sublayer code block); [0027][0032], a protocol identifier to send as protocol identifier 522 can be set based on the default mode of operation (e.g., Ethernet); Hussain, [0027], a physical layer includes a PCS sublayer). The motivation of the combination is same as in claim 1.
Regarding claim 21, Decusatis discloses the method according to claim 1, wherein the first device includes a base station (fig. 1, node 106 can be a base station).

Regarding claim 22, Decusatis discloses the method according to claim 1, wherein the first device includes an access node, a wireless relay node, or a wireless backhaul node in a WiFi system (fig. 1, 110, [0023], wireless access point).

Regarding claim 23, Decusatis, Hussain and Wu disclose the method according to claim 1, wherein the second device includes an access node, a wireless relay node, or a wireless backhaul node in a WiFi system (fig. 1, 106 which is an access node or 110, [0023], wireless access point). 


Claim 9 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Schroeder  (US 20120198279) in view of Hussain further in view of Wu.
Regarding claim 9, Schroeder discloses a communication method, comprising: 
generating, by a second device, first indication information indicating a protocol type supported by a second port of the second device, wherein the protocol type supported by the second port of the second device comprises at least one of a flexible Ethernet protocol or a standard Ethernet protocol (fig. 2, [0069-71], step 208, one or more parameters for transmitting to the identified test server are identified; the parameter may include the of communication protocols supported by the device and the protocol used by the device; [0058], the types of network standards that may be used may include, but are not limited to: Ethernet),
sending, by the second device to a first device, the first indication information indicating the protocol type supported by the second port (fig. 2, [0069-71], step 210, one or more parameters for transmitting to the identified test server are identified; the parameter may include the of communication protocols supported by the device; sending the parameter to a server); and 
Schroeder implicitly discloses sending, by the second device using a physical coding sublayer (PCS) code block to the first device, second indication information indicating a protocol type currently used by the second port to send information (fig. 2, [0069-71], step 210, one or more parameters for transmitting to the identified test server are identified; the parameter may include the of communication protocols used by the device; sending the parameter to the server through the PHY layer including PVS code block).
Schroeder does not explicitly disclose sending, by the second device using a physical coding sublayer (PCS) code block to the first device, second indication information indicating a protocol type currently used by the second port of the second device to send information, wherein the second indication information is carried in the PCS code block, and wherein a protocol type currently used by a first port of the first device to receive information is different from the protocol type currently used by the second port of the second device to send information.
Hussain discloses sending, by the second device using a physical coding sublayer (PCS) code block to the first device, second indication information indicating a protocol type currently used by the second port of the second device to send information, wherein the second indication information is carried in the PCS code block (Hussain, [0027], a physical layer includes a PCS sublayer. Note, the industry standard of the PHY layer defines the PCS, PMA and PMD sublayers in sequential, information is obtained using all the sublayers including the PCS sublayer. All packets including indication information are carried by the PHY layer, especially carried by the PCS layer which consists of PCS code block),
wherein a protocol type currently used by a first port of the first device to receive information is different from the protocol type currently used by the second port of the second device to send information (Hussain, [0010-11][0068], the generalized label allows different Ethernet PHY, such as 400G (flexible Ethernet) or 1 to n 100GBASE (standard Ethernet)). 
It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings of the communication method as given by Schroeder with the teachings of the flexible Ethernet given by Hussain. The motivation for doing so would have been to automate the set up of one or more label switched paths of various bandwidths within a FlexE Network (Hussain, [0014][0047]). It is noted that the applicant uses selective language in this claim and the examiner is only showing one of the claimed options.
It is well known that the PHY layer defines the PCS, PMA and PMD sublayers, information is carried in all the sublayers including the PCS code block. To support this note, Wu teaches the PHY layer defines the PCS, PMA and PMD sublayers, information is carried in all the sublayers including the PCS code block (Wu, [0085][0168], the receiver may recover a sorting sequence of each PHY, obtain, from the corresponding timeslots of the FlexE by means of parsing, the PCS bitstream including the rate adaptation code block).
	It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings of the communication method as given by Decusatis with the teachings of standard implementation given by Wu. The motivation for doing so would have been to be computable with the IEEE PHY standards.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENSHENG ZHANG whose telephone number is (571)270-1985. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENSHENG ZHANG/Primary Examiner, Art Unit 2474